Exhibit 10.48
FIRST AMENDMENT TO
ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of
March 2, 2018 (this "Amendment"), between Republic Capital Access, LLC, a
Delaware limited liability company ("RCA"), and Telos Corporation, a Maryland
("Seller"). Capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings given to such terms in the Agreement (as defined
below).
W I T N E S S E T H:
WHEREAS, Seller and RCA (collectively the "Parties") entered into an Accounts
Receivable Purchase Agreement (the "Agreement"), dated the 15th of July 2016;


WHEREAS, the Parties wish to amend certain terms of the Agreement; and


WHEREAS, in furtherance of the foregoing, the Parties desire to enter into this
Amendment to amend the Agreement, as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally and equitably to be bound, hereby agree as follows:


SECTION 1.                              AMENDMENT TO THE AGREEMENT


Effective as of the date hereof, the Agreement is amended as follows:
1.1
The definition of Availability Period is amended to mean June 30, 2020.

SECTION 2. REPRESENTATIONS AND WARRANTIES
In order to induce RCA to enter into this Amendment, hereby represents and
warrants to RCA as of the date hereof as follows:
2.1
Seller has the power and authority and legal right to execute and deliver this
Amendment and to perform and observe the terms of this Amendment.  The
execution, delivery and performance of this Amendment by Seller have been duly
authorized by Seller by all necessary action and Seller has duly executed and
delivered this Amendment.

2.2
This Amendment constitutes the legal, valid and binding obligation of Seller,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

--------------------------------------------------------------------------------

2.3
No Event of Default has occurred and is continuing under the Agreement, both
before and immediately after giving effect to this Amendment.

2.4
Since September 30, 2017, no event or events have occurred which have had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect under the Agreement.

SECTION 3. MISCELLANEOUS
3.1
From and after the Amendment Effective Date, all references to the Agreement
shall, unless otherwise specifically provided, be references to the Agreement as
amended by this Amendment and as the same may be amended, supplemented or
otherwise modified from time to time.

3.2
Seller hereby ratifies and reaffirms all of its obligations, contingent or
otherwise, under the Agreement. Seller hereby acknowledges that, except as
expressly modified herein, the Agreement remains in full force and effect and is
hereby ratified and reaffirmed.

3.3
This Amendment may be executed by the Parties on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and

3.4
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION.

3.5
If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment
or rights of any party hereto; provided, that in case any provision in or
obligation under this Amendment should be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

2

--------------------------------------------------------------------------------

3.6
Section headings used herein are for convenience of reference only, are not part
of this Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Amendment.





[Signatures appear on the following page.]
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.



 
REPUBLIC CAPITAL ACCESS, LLC
 
 
By:
/s/ Timothy J. Gilmore
 
Name:
Timothy J. Gilmore
 
Title:
Chief Financial Officer
   
TELOS CORPORATION
 
 
By:
/s/ Michele Nakazawa
 
Name:
Michele Nakazawa
 
Title:
CFO




4